Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20are rejected under 35 U.S.C. 101:
1. An information processing apparatus comprising: an intelligent processing unit configured to determine whether to perform a response process on an input voice on the basis of at least one of a style of the input voice and a style of an output voice.

Step 1: IS THE CLAIM DIRECTED TO A PROCESS, MACHINE, MANUFACTURE OR COMPOSITION OF MATTER?
Yes

Step 2A: IS THE CLAIM DIRECTED TO A LAW OF NATURE, A NATURAL PHENOMENON, OR AN ABSTRACT IDEA?
Yes

Step 2B: DOES THE CLAIM RECITE ADDITIONAL ELEMENTS THAT AMOUNT TO SIGNIFICANTLY MORE THAN THE JUDICIAL EXCEPTION?
No

The claims amount to a listener comparing spoken words of a person to that of a second-person, radio, tv, or other audio source in the background to distinguish the two sources and determine whether to respond. Such as if a person can not tell if a user is asking a question or is talking about the TV show if the volume was loud for instance or if there is conflicting context such as presence of multiple people in conversation.
• Collecting and comparing known information (Classen)
• Data recognition and storage (Content Extraction)

To help in amending the claims and for analysis purposes, in example claims 3 and 4 below, the difference between eligible and ineligible illustrates a significant process which is tied to hardware that is not generally recited in the art.  In this case general changing of font size in claim 3 versus a significant step of conditionally changing font size tied to hardware.
See example below to amend to overcome 101 rejection:

Regarding independent claim examples:
For instance in the example claims 3 and 4 below:
Ineligible
3. A computer‐implemented method of resizing textual information within a window displayed in a graphical user interface, the method comprising: 
(not significant) generating first data for describing the area of a first graphical element; 
(not significant) generating second data for describing the area of a second graphical element containing textual information; 
(not significant) calculating, by the computer, a scaling factor for the textual information which is proportional to the difference between the first data and second data. 
The claim recites that the step of calculating a scaling factor is performed by “the computer” (referencing the computer recited in the preamble). Such a limitation gives “life, meaning and vitality” to the preamble and, therefore, the preamble is construed to further limit the claim. (See MPEP 2111.02.)
However, the mere recitation of “computer‐implemented” is akin to adding the words “apply it” in conjunction with the abstract idea. Such a limitation is not enough to qualify as significantly more. With regards to the graphical user interface limitation, the courts have found that simply limiting the use of the abstract idea to a particular technological environment is not significantly more. (See, e.g., Flook.)

Whereas in similar claim 4:
Eligible
4. A computer‐implemented method for dynamically relocating textual information within an underlying window displayed in a graphical user interface, the method comprising: 
displaying a first window containing textual information in a first format within a graphical user interface on a computer screen; 
displaying a second window within the graphical user interface; 
constantly monitoring the boundaries of the first window and the second window to detect an overlap condition where the second window overlaps the first window such that the textual information in the first window is obscured from a user’s view; 
determining the textual information would not be completely viewable if relocated to an unobstructed portion of the first window; 
calculating a first measure of the area of the first window and a second measure of the area of the unobstructed portion of the first window; 
calculating a scaling factor which is proportional to the difference between the first measure and the second measure; 
scaling the textual information based upon the scaling factor; 
(significant step) automatically relocating the scaled textual information, by a processor, to the unobscured portion of the first window in a second format during an overlap condition so that the entire scaled textual information is viewable on the computer screen by the user; 
(significant step) automatically returning the relocated scaled textual information, by the processor, to the first format within the first window when the overlap condition no longer exists.
These limitations are not merely attempting to limit the mathematical algorithm to a particular technological environment. Instead, these claim limitations recite a specific application of the mathematical algorithm that improves the functioning of the basic display function of the computer itself. As discussed above, the scaling and relocating the textual information in overlapping windows improves the ability of the computer to display information and interact with the user.



Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claims 1-20:
“intelligent processing unit”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	
	
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20150348548 A1 PIERNOT; Philippe P. et al (hereinafter PIERNOT) in view of US 20210056963 A1 LEE; EUNJIN et al. (hereinafter LEE).
Re claims 1 and 20, PIERNOT teaches 
1. An information processing apparatus comprising: an intelligent processing unit configured to determine whether to perform a response process on an input voice on the basis of at least one of a style of the input voice and… (whether to respond, if user is speaking to device or not 0041, 0042 0075 multiple speakers identified with fig. 3)
While PIERNOT teaches a first input distinguished to be command or user having a conversation not inclusive of the device, it fails to teach another output source, and therefore fails to teach:
…a style of an output voice. (LEE TV output into microphone versus user input into microphone 0025, 0029-0030, 0051, 0054)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of PIERNOT to incorporate the above claim limitations as taught by LEE to allow for improvements of PIERNOT’s existing voice input type distinction to now include audio other than nearby users/speakers, environmental, or background noise by the premise of LEE’s distinguishing of audio output into the same microphone as a user voice to know which device to control and whether the user is speaking, thereby reducing errors during learning phases.

Re claim 2, PIERNOT teaches 
2. The information processing apparatus according to claim 1, wherein the intelligent processing unit determines whether the input voice is input with intention for the response process on the basis of the style of the input voice, and determines whether to perform the response process on the basis of a result of the determination. (whether to respond, if user is speaking to device or not 0041, 0042 0075 multiple speakers identified with fig. 3)

Re claim 3, PIERNOT teaches 
3. The information processing apparatus according to claim 1, wherein the intelligent processing unit identifies a voice behavior that is a cause of input of the input voice on the basis of the style of the input voice, and determines whether to perform the response process on the basis of the voice behavior. (behavior such as asking a question 0045-0046 and whether to respond, if user is speaking to device or not 0041, 0042 0075 multiple speakers identified with fig. 3)

Re claim 3, PIERNOT teaches 
4. The information processing apparatus according to claim 3, wherein if the voice behavior is not recognized as being intended for the response process, the intelligent processing unit rejects the input voice and does not perform the response process. (fig. 3, does not proceed, whether to respond, if user is speaking to device or not 0041, 0042 0075 multiple speakers identified with fig. 3)

Re claim 5, While PIERNOT teaches a first input distinguished to be command or user including background noise as part of a conversation not inclusive of the device, it fails to teach another output source, and therefore fails to teach:
5. The information processing apparatus according to claim 4, wherein the voice behavior that is not recognized as being intended for the response process includes any of singing, reading aloud, and emotional expression. (LEE anything from singing, reading on the news, comedy with emotion can be from a TV output into microphone versus user input into microphone 0025, 0029-0030, 0051, 0054)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of PIERNOT to incorporate the above claim limitations as taught by LEE to allow for improvements of PIERNOT’s existing voice input type distinction to now include audio other than nearby users/speakers, environmental, or background noise such as a TV (e.g. news, music videos, etc.) by the premise of LEE’s distinguishing of audio output into the same microphone as a user voice to know which device to control and whether the user is speaking, thereby reducing errors during learning phases.


Re claim 6, PIERNOT teaches 
6. The information processing apparatus according to claim 1, wherein the intelligent processing unit determines whether the style of the input voice is similar to a voice style that is significantly detected in a predetermined environment, and determines whether to perform the response process on the basis of a result of the determination. (environmental/setting 0100, 0028-0029, whether to respond, if user is speaking to device or not 0041, 0042 0075 multiple speakers identified with fig. 3)

Re claim 7, PIERNOT teaches 
7. The information processing apparatus according to claim 6, wherein if a feature extracted from the style of the input voice is similar to a voice feature that is significantly detected in a predetermined environment, the intelligent processing unit rejects the input voice and does not perform the response process. (environmental/setting 0100, 0028-0029, whether to respond, if user is speaking to device or not 0041, 0042 0075 multiple speakers identified with fig. 3)

Re claim 8, PIERNOT teaches 
8. The information processing apparatus according to claim 7, wherein if the feature extracted from the style of the input voice is similar to the voice feature that is significantly detected in the predetermined environment and if presence of a user who is estimated to have spoken the input voice is detected, the intelligent processing unit accepts the input voice and performs the response process. (presence and direction of a user facing a device, whether to respond, if user is speaking to device or not 0041, 0042 0075 multiple speakers identified with fig. 3)

Re claim 9, While PIERNOT teaches a first input distinguished to be command or user having a conversation not inclusive of the device, it fails to teach another output source, and therefore fails to teach:
9. The information processing apparatus according to claim 1, wherein if the style of the input voice and the style of the output voice are similar to each other, the intelligent processing unit rejects the input voice and does not perform the response process. (LEE TV output into microphone versus user input into microphone 0025, 0029-0030, 0051, 0054 with fig. 2b)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of PIERNOT to incorporate the above claim limitations as taught by LEE to allow for improvements of PIERNOT’s existing voice input type distinction to now include audio other than nearby users/speakers, environmental, or background noise by the premise of LEE’s distinguishing of audio output into the same microphone as a user voice to know which device to control and whether the user is speaking, thereby reducing errors during learning phases.

Re claim 10, While PIERNOT teaches a first input distinguished to be command or user having a conversation not inclusive of the device, it fails to teach another output source, and therefore fails to teach:
10. The information processing apparatus according to claim 1, wherein the style of the output voice includes setting of an output mode. (LEE TV output is the mode of data received determined by device into microphone versus user input into microphone 0025, 0029-0030, 0051, 0054 with fig. 2b)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of PIERNOT to incorporate the above claim limitations as taught by LEE to allow for improvements of PIERNOT’s existing voice input type distinction to now include audio other than nearby users/speakers, environmental, or background noise by the premise of LEE’s distinguishing of audio output into the same microphone as a user voice to know which device to control and whether the user is speaking, thereby reducing errors during learning phases.

Re claim 11, PIERNOT teaches 
11. The information processing apparatus according to claim 1, wherein the intelligent processing unit determines whether to perform the response process further based on a content of the input voice. (whether to respond, if user is speaking to device or not 0041, 0042 0075 multiple speakers identified with fig. 3)

Re claim 12, PIERNOT teaches 
12. The information processing apparatus according to claim 11, wherein if the style of the input voice is a question and the content of the input voice ends with a sentence in an end-form, the intelligent processing unit accepts the input voice and performs the response process. (user asks a question 0045-0046, whether to respond, if user is speaking to device or not 0041, 0042 0075 multiple speakers identified with fig. 3)
Re claim 13, While PIERNOT teaches a first input distinguished to be command or user having a conversation not inclusive of the device, it fails to teach another output source, and therefore fails to teach:
13. The information processing apparatus according to claim 11, wherein if the content of the input voice includes a wake up word for executing a function of a different terminal, the intelligent processing unit rejects the input voice and does not perform the response process. (LEE “power on” is the equvalent of a wakeword when multiple devices are present, TV output into microphone versus user input into microphone 0025, 0029-0030, 0051, 0054 with fig. 2b)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of PIERNOT to incorporate the above claim limitations as taught by LEE to allow for improvements of PIERNOT’s existing voice input type distinction to now include audio other than nearby users/speakers, environmental, or background noise by the premise of LEE’s distinguishing of audio output into the same microphone as a user voice to know which device to control and whether the user is speaking, thereby reducing errors during learning phases.

Re claim 14, While PIERNOT teaches a first input distinguished to be command or user having a conversation not inclusive of the device, it fails to teach another output source, and therefore fails to teach:
14. The information processing apparatus according to claim 1, wherein the intelligent processing unit determines whether to perform the response process further based on a content of the output voice. (LEE TV output into microphone versus user input into microphone 0025, 0029-0030, 0051, 0054 with fig. 2b)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of PIERNOT to incorporate the above claim limitations as taught by LEE to allow for improvements of PIERNOT’s existing voice input type distinction to now include audio other than nearby users/speakers, environmental, or background noise by the premise of LEE’s distinguishing of audio output into the same microphone as a user voice to know which device to control and whether the user is speaking, thereby reducing errors during learning phases.

Re claim 15, While PIERNOT teaches a first input distinguished to be command or user having a conversation not inclusive of the device, it fails to teach another output source, and therefore fails to teach:
15. The information processing apparatus according to claim 13, wherein if the content of the input voice and a content of the output voice are similar to each other, the intelligent processing unit rejects the input voice and does not perform the response process. (LEE TV output into microphone versus user input into microphone 0025, 0029-0030, 0051, 0054)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of PIERNOT to incorporate the above claim limitations as taught by LEE to allow for improvements of PIERNOT’s existing voice input type distinction to now include audio other than nearby users/speakers, environmental, or background noise by the premise of LEE’s distinguishing of audio output into the same microphone as a user voice to know which device to control and whether the user is speaking, thereby reducing errors during learning phases.


Re claim 16, While PIERNOT teaches a first input distinguished to be command or user having a conversation not inclusive of the device, it fails to teach another output source, and therefore fails to teach:
16. The information processing apparatus according to claim 13, wherein if it is estimated that the input voice is repeating the output voice, the intelligent processing unit rejects the input voice and does not perform the response process. (LEE repeating meaning that the output from the TV is the input to the TV or other device depending where the microphone is and whether the collection of device is considered a system/device, TV output into microphone versus user input into microphone 0025, 0029-0030, 0051, 0054)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of PIERNOT to incorporate the above claim limitations as taught by LEE to allow for improvements of PIERNOT’s existing voice input type distinction to now include audio other than nearby users/speakers, environmental, or background noise by the premise of LEE’s distinguishing of audio output into the same microphone as a user voice to know which device to control and whether the user is speaking, thereby reducing errors during learning phases.

Re claim 17, PIERNOT teaches 
17. The information processing apparatus according to claim 1, wherein the intelligent processing unit determines whether to perform the response process further based on a detected context. (whether to respond, if user is speaking to device or not 0041, 0042 0075 multiple speakers identified with fig. 3)

Re claim 18, PIERNOT teaches 
18. The information processing apparatus according to claim 1, when rejecting the input voice, the intelligent processing unit outputs feedback related to rejection of the input voice. (learn to adapt and feedback 0038, whether to respond, if user is speaking to device or not 0041, 0042 0075 multiple speakers identified with fig. 3)

Re claim 19, PIERNOT teaches 
19. The information processing apparatus according to claim 1, wherein the style of the input voice includes at least one of voice volume, voice pitch, voice sound, and rhythm. (volume used as context, whether to respond, if user is speaking to device or not 0041, 0042 0075 multiple speakers identified with fig. 3)



The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US 20210012770 A1 Choudhary; Ravi et al.
	Multiple sources of input processing

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C COLUCCI whose telephone number is (571)270-1847.  The examiner can normally be reached on M-F 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached at (571)272-7516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL COLUCCI/Primary Examiner, Art Unit 2655                                                                                                                                                                                               (571)-270-1847
Examiner FAX:  (571)-270-2847
Michael.Colucci@uspto.gov